Citation Nr: 1829451	
Decision Date: 06/08/18    Archive Date: 06/27/18

DOCKET NO.  14-20 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right Achilles tendon disorder.

2.  Entitlement to service connection for jaundice.

3.  Entitlement to service connection for right ear puncture.

4.  Entitlement to service connection for lumbar stenosis.

5.  Entitlement to service connection for bilateral quadriceps tendon ruptures.

6.  Entitlement to service connection for right knee torn meniscus.

7.  Entitlement to service connection for right elbow disorder.

8.  Entitlement to service connection for bilateral rotator cuff tears.

9.  Entitlement to service connection for left thumb disorder. 

10.  Entitlement to service connection for a left eye disorder.

11.  Entitlement to service connection for an acquired psychiatric disorder (claimed as depression/anxiety disorder).  


REPRESENTATION

Appellant represented by:	Daniel B. Smith, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had honorable active military service from June 1970 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in November 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which was assisting the RO in Montgomery, Alabama, who has maintained original jurisdiction over the Veteran's claims file throughout the entire appeals process.  

The Veteran appeared and testified at a Board video-conference hearing held at the RO before the undersigned Veterans Law Judge in July 2017.  The transcript of this hearing is associated with the claims file.  

Issues 4 through 11 listed above are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt, the tendinitis of the Veteran's right Achilles tendon diagnosed in April 2010 is related to the right Achilles tendinitis diagnosed during service in April 1979.  

2.  The Veteran does not have a current diagnosis of jaundice or any disorder manifested by recurrent jaundice.

3.  The Veteran does not have any residual disability resulting from a right ear puncture.


CONCLUSIONS OF LAW

1.  Right Achilles tendinitis was incurred in service.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).

2.  Service connection for jaundice is not warranted.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

3.  Service connection for a right ear puncture is not warranted.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for a multitude of conditions that he contends are a result of his period of active duty from 1970 to 1979.  The Board has remanded most of his claims for additional development, but finds that it can issue decisions on his claims for a right Achilles tendon disorder, jaundice and a right ear puncture as the evidence is sufficient to render decisions at this time.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet. App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a) the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir. 2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  When analyzing lay evidence, the Board should assess the evidence and determine whether the disability claimed is of the type for which lay evidence is competent.  See Davidson, 581 F.3d at 1313; Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.   38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  Nevertheless, when, after considering all the evidence, a reasonable doubt arises regarding a determinative issue, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

I. Right Achilles Tendon Disorder

The Veteran contends that he injured his right Achilles tendon in service while competing on the U.S. National track team and he had surgical repair of it while in service.  

Current medical evidence shows the Veteran has been diagnosed to have tendinitis of the right Achilles tendon.  See April 20, 2010 private orthopedist's note.  The Veteran reported to his private orthopedist a history of injury during service with debridement and tenosynovectomy of the Achilles tendon.  An August 2010 MRI of the right ankle showed a Haglund's deformity of the posterior superior calcaneus with an intact Achilles tendon that was markedly thickened with an abnormal intermediate signal extending from the myotendinous junction to the calcaneal insertion with prominent distal and insertional Achilles tendinosis and a small amount of fluid surrounding the posterior tibialis and flexor digitorum longus tendons consistent with mild tenosynovitis.  There was also seen a small ankle effusion, a small amount of subchondral cyst-like degenerative change in the posterior distal tibia consistent with minimal degenerative arthrosis of the posterior tibiotalar joint, and minimal degenerative change at the navicular cuneiform joint.  The impression was Haglund's deformity with prominent distal and insertional Achilles tendinosis, minimal posterior tibialis and flexor digitorum longus tenosynovitis, and small ankle effusion and minimal degenerative changes.

Although the available service treatment records do not show treatment for the original injury, an April 1979 Orthopedic Clinic note just before the Veteran's discharge from active duty relates a history of right Achilles tendon debridement approximately two years before with him still having problems.  A diagnosis of Achilles tendinitis was given.  

Based on the foregoing, the Board resolves reasonable doubt in the Veteran's favor and finds that the Veteran's currently diagnosed right Achilles tendinitis is related to the right Achilles tendinitis that was diagnosed during active duty in April 1979.  See 38 C.F.R. § 3.303.  The Veteran's appeal, therefore, is granted.

II. Jaundice

The Veteran contends he had jaundice while in service.  In April 2014 correspondence, the Veteran reported he was diagnosed and treated for jaundice while at Camp Casey in Korea in 1973.  At his Board hearing in July 2017, when questioned about jaundice and what his current disability is (because jaundice is usually a symptom rather than the disease itself), the Veteran initially testified that it was a word written in his files (presumably meaning his service treatment records), but upon further questioning he stated that one of his current physicians wrote down jaundice as something that was occurring but she did not write down what was causing it.  

The Veteran's service treatment records do not show a diagnosis of jaundice.  Rather, they show the Veteran checked "Yes" on his Report of Medical History for his October 1969 entry examination into active duty that he had a history of "Jaundice or hepatitis" and the physician reviewing that report noted that he had jaundice secondary to infectious mono.  In contrast, on his Report of Medical History at the time of separation examination in April 1979, the Veteran checked "Don't Know" for a history of "Jaundice or hepatitis."  Actually, a Discharge Summary dated in July 1968 from when the Veteran was a student at West Point shows the Veteran was diagnosed to have infectious mononucleosis and that he had liver involvement and enlargement of the spleen during his hospitalization with elevated liver enzymes (SGPT was 450 and SGOT was 950 on admission).  This record does not mention the Veteran was jaundiced, only that there was liver involvement.  The record indicates the Veteran was airlifted back to West Point (it appears he was in Panama at the time of this hospitalization) and it was recommended he be on very little activity until his liver function tests and his spleen size returns to normal.  

However, even assuming the Veteran did develop jaundice after his return to West Point, it is clear that this was secondary to his infectious mononucleosis and had resolved by the time of his October 1969 enlistment examination as the physician noted there was "no sequelae" and no abnormality or defect was noted on the Report of Medical Examination.

The Board notes that there is nothing in the service treatment records showing treatment in 1973 for jaundice while the Veteran served at Camp Casey, Korea.  Furthermore, the Veteran's separation examination from April 1979 is silent for any finding that he had jaundice or any abnormality relating to his liver.

More significantly, a review of the current medical evidence submitted by the Veteran does not show any current diagnosis of jaundice or any disorder manifested by recurrent jaundice.  In the hundreds of pages of treatment records the Veteran submitted, the Board could find only one possible relevant treatment record from February 2009 in which there was an assessment of "nonspecific abnormality of liver function study."  However, having abnormal liver function tests is not the same as having jaundice.  "Jaundice is defined as a syndrome characterized by ... deposition of bile pigment in the skin, mucous membranes and sclera with resulting yellow appearance of the skin."  Bustin v. Derwinski, 2 Vet. App. 456, 457 (1992).  Thus, jaundice is a specific condition identified by the yellowing of the skin.  The mere finding of abnormal liver functioning on laboratory testing does not mean the Veteran has jaundice.  The Board has searched his medical records and has not found a single occasion when his physician has used the term jaundice to describe his condition.  

Furthermore, even if the Veteran did have abnormal liver function tests in February 2009, there is no evidence to show this was a chronic problem as other laboratory tests in the records show his liver functioning was within the reference range and, therefore, normal.  See treatment notes dated December 12, 2004, February 12, 2013, and February 4, 2014.  Hence, there is no evidence demonstrating any chronic liver disease that could cause recurrent jaundice.  

Consequently, based upon the evidence of record, the Board finds the preponderance of the evidence is against finding that the Veteran currently has jaundice or a disorder manifested by recurrent jaundice.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for jaundice is denied because the medical evidence fails to establish the Veteran has a current disability for which service connection may be granted.  

III.  Right Ear Puncture

The Veteran contends that he suffered a right ear puncture while in service.  Specifically, he testified at the July 2017 Board hearing that he injured his right ear while training with the 75th Rangers at Fort Lewis in Seattle, Washington, when he was hit in the head during underwater maneuvers.  

Despite his report of having a right ear puncture and having treatment for this during service, the service treatment records are silent for any treatment for or a diagnosis of a right tympanic membrane (TM) perforation.  In fact, an ENT examination in August 1974 was normal.  In addition, in May 1977, when the Veteran was seen for complaints of a sore throat and tinnitus for six days, examination revealed his TMs without perforation or scar.  He was merely diagnosed to have acute otitis media.  Given the time of injury reported by the Veteran, these examinations would have been after the reported in-service injury.  Furthermore, the Veteran's separation examination in April 1979 is silent for any complaints of a right ear puncture or abnormal findings related to the right ear.  The Board acknowledges, however, that both his entrance and separation examinations noted he had hyperacusis and high frequency sensorineural hearing loss in the right ear.   

Thus, the service treatment records do not support the Veteran's report that he had a right ear puncture in service or that he had residual disability as a result of such injury.  Moreover, the Board finds that the current treatment records the Veteran has submitted fail to show any current residual disability resulting from a right ear puncture despite the Veteran's complaints.

Notwithstanding the Veteran's report of a history of having a right TM perforation and having right ear problems, examination of his ears by an ENT specialist have normal ear without any diagnosis of a problem related to any reported history of a right ear puncture.  Specifically, the Veteran was examined by an ENT in August 2010 and July 2012 for evaluation of complaints of dizziness and hearing loss.  His history of a right TM perforation was noted.  Nevertheless, physical examination of the ears was noted to show normal external canals and TMs without significant wax, fluid or infection present.  As a result of these examinations, the Veteran was merely diagnosed to have sensorineural hearing loss and peripheral vertigo.  Significantly, the physician did not indicate that either of these conditions was etiologically related to the Veteran's reported history of a right TM perforation.  In addition, in October 2015, the Veteran again complained to his primary care physician of his dizziness getting worse recently and being concerned it is related to issues with his right ear, but on physical examination he had normal external auditory canals and TMs.  He was again assessed to have vertigo and was referred to an ENT for evaluation of this, but there was no finding of a current right ear problem.  

Consequently, based upon the evidence of record, the Board finds the Veteran does not have a current right ear disorder related to residuals of a right ear puncture as there is no diagnosis of such seen in the treatment records.  Rather the current medical evidence shows a normal ear examination without diagnosis of any abnormality of the right ear.  The Board acknowledges that the Veteran has sensorineural hearing loss in the right ear.  However, the Board does not find the Veteran's right ear hearing loss to be related to his claimed right ear puncture.  First, it predated the in-service injury (noted on October 1969 entry examination).  Secondly, the type of hearing loss is sensorineural, rather than conductive, which the ENT specialist indicated is most likely related to acoustic trauma.  See August 2010 ENT consultation note.  See Boggs. v. Peake, 520 F.3d 1330, 1332-33 (Fed. Cir. 2008) (cites the Merck Manual for the proposition that, whereas conductive hearing loss is often caused by ear infections or obstructions, sensorineural hearing loss is often caused by acoustic trauma or repeated exposure to loud noise).  Therefore, in the present case, the evidence shows the Veteran's sensorineural hearing loss is more likely the result of acoustic trauma and not any history of a right ear TM perforation he may have had in service many years before.

In conclusion, the Board finds the preponderance of the evidence is against finding the Veteran has a current disability resulting from the claimed in-service right ear puncture.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, service connection for right ear puncture is denied because the medical evidence fails to establish the Veteran has a current disability for which service connection may be granted.  


ORDER

Entitlement to service connection for right Achilles tendinitis is granted.

Entitlement to service connection for jaundice is denied.

Entitlement to service connection for right ear puncture is denied.


REMAND

The Board finds that the remainder of the Veteran's claims need to be remanded for additional development based upon the Veteran's July 2017 Board testimony and the medical evidence he submitted thereafter in October and November.

The Veteran's claims were previously denied essentially because there was no evidence of a current disability because, for some reason, the Veteran's current medical evidence had not been submitted by his previous representative.  The Veteran testified at his hearing that he had submitted the medical records to the VSO that was representing him at the time and thought that he had submitted those records to VA in support of his claim.  However, the only thing submitted were a couple of statements from the Veteran's private physicians, which were for the most part generally vague and insufficient to support his claims even for the conditions they did specifically identify because they failed to provide any supporting rationales that were consistent with the evidence of record.  Thankfully, the lack of records was identified at the hearing and the Veteran's current representative was able to submit the missing records to the Board for its review.  Based on that review, the Board is able to determine that further development is needed on the Veteran's claims to assist him in substantiating them.

The medical evidence the Veteran submitted in October and November of 2017 clearly demonstrates he has current diagnoses of lumbar stenosis and degenerative disc disease status post lumbar laminectomy of the L3/L4/L5 in January 2013 (January 17, 2000 earliest record of complaints of low back pain, December 18, 2008 earliest MRI report, January 23, 2013 Operative report, June 25, 2014 private medical opinion); bilateral quadriceps tendon tear status post repair in May 2007 (May 6, 2007 Operative report); right knee medial meniscal tear status post partial medial meniscectomy in February 2014 (November 29, 2012 MRI report and February 4, 2014 Operative report); left shoulder tendinitis/impingement (January 17, 2000 and April 28, 2005, et. seq.); right shoulder pain (February 9, 2012, et. seq.); X-ray evidence of posttraumatic changes to the left thumb (January 17, 2000) and visible loss of muscle mass in the left palm when compared to the right (September 30, 2014); and left eye exotropia status post corrective procedure (December 2, 2014 private physician's statement).  

With regard to the above claims, the new medical records do substantiate current disabilities as indicated.  The Veteran claims he had injuries in service.  However, the available service treatment records do not show any treatment for the claimed injuries.  The Board notes that most of the musculoskeletal injuries the Veteran claims to have incurred are related to his sports activities as a javelin thrower on the U.S. National track team and while at West Point coaching track.  He also testified to having injuries while stationed in Korea and at Fort Lewis in Washington state. Information as to when he was with the U.S. National track team and at West Point, or in Korea or at Fort Lewis would be in the Veteran's personnel records, which have not been obtained.  Thus, on remand, such records should be obtained to assist in corroborating the Veteran's reports and understanding the circumstances of his service.

Furthermore, the Board notes that the Veteran was a cadet at West Point prior to entering into active duty in addition to reporting that he served as an instructor at West Point for the last few years of his active duty.  The Veteran's period as a cadet at a U.S. Military Academy is considered active duty for VA compensation purposes.  38 C.F.R. § 3.6(b)(4).  Thus, his service records for his period of time as a cadet should be obtained just like all his other active duty service records.  There is a note in his service treatment records that only certain records were included in the health records, and for other entries made during his attendance there while in cadet status, those are on permanent file at the Archives of the U.S. Military Academy in West Point, NY.  It is also possible that they may have records of when he was an instructor there too because his initial treatment for his right Achilles tendon injury is not in his service treatment records but, given the time of treatment noted in his clinical notes, it would have been while he was at West Point.  It does not appear that any effort has been made to seek these clinical records from West Point even though they may show treatment for service-related injuries.  Such should be sought on remand.

Furthermore, the Veteran testified at his July 2017 Board hearing in detail as to when and where he was injured and what type of treatment he received.  He understandably, however, was not able to remember the name of every treatment facility at which he received treatment.  His personnel records should show where he was located at the times that he reported being injured.  On remand, any inpatient or other clinical records that would be stored separately from the Veteran's service treatment records should be sought from the appropriate medical facility related to the Veteran's reported injury around the time he has given testimony that his injuries occurred, as appropriate.  

In addition to developing for further evidence relating to in-service incurrence, the Board finds that additional post-service records should be sought.  Specifically, the records submitted by the Veteran contain only the December 2014 letter from an eye physician indicating he treated the Veteran for exotropia in November and December.  In the letter, he relates the Veteran's exotropia to the claimed in-service injury of being kicked in the eye during training.  Moreover, the Veteran's primary care physician's records do not show any findings related to an eye disorder until April 2014 when the Veteran reported that his left eye twitched and closed and his vision was not as good on that side, which was related to his tardive dyskinesia.  It was only after that, in May 2014, that his primary care physician noted he had ptosis of the bilateral eyes, left greater than right, and that he qualified for surgery with a Dr. Myer, as well as his reported history of eye contusion in service and that he had a strabismus (although not indicating which eye this was in).  Furthermore, in an October 2014 note, his primary care physician noted he reported being told he had a cataract in the left eye the previous year, and she assessed him to have senile cataract, incipient.  None of the Veteran's treatment records from his eye physicians have been provided.  These records are necessary in understanding his claimed condition and when it had its onset.  Consequently, those treatment records should be sought on remand.

Furthermore, with regard to the Veteran's claim that he had a psychiatric disorder, claimed as depression/anxiety disorder, the primary care physician's records he has submitted show he has been diagnosed to have attention deficit disorder (ADD) and chronic insomnia for many years with treatment for depression and anxiety with medication.  However, his primary care physician never gave him a diagnosis of a depressive or anxiety disorder until 2015 when it appears that, in approximately June, he changed primary care physicians (because his previous one retired) and a diagnosis of generalized anxiety was finally assessed.  Previously it appears that his depression and anxiety were treated as symptoms of either his ADD, chronic insomnia, or both.  

It is unclear whether the Veteran intended to include his ADD as part of his claim as, at the July 2017 Board hearing, he appeared to mix that up as part of his mental health problems in giving testimony relating to his psychiatric claim.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  Likewise, in the present case, the Board finds that the Veteran should not be held to what he has claimed and, therefore, broadens the scope of his claim to include all possibly diagnosed psychiatric disorders to include ADD and chronic insomnia, which could have possibly been causing depression and anxiety.  

The Board notes that a May 22, 2014 primary care physician note shows the Veteran reported he was diagnosed to have ADD by Dr. Pelham in 1995 and that he had an upcoming appointment with him to discuss his anger and anxiety issues.  The Board further notes that, in his primary care physician's notes, there are comments as early as 2004 indicating the Veteran was seeing a psychiatrist.  Although it appears his primary care physician has been primarily responsible for prescribing any psychiatric medications, there is an indication he was obtaining mental health treatment elsewhere, but the Veteran has not provided any mental health treatment records despite the indications of such treatment in the record.  Such should be sought on remand, especially those from Dr. Pelham.

Finally, the Board notes that it has searched the medical records that the Veteran provided and finds no treatment related to the claimed right elbow disorder.  If the Veteran has any treatment records relating thereto, he should provide those records.

After all additional documentary evidence is obtained, then the Veteran needs to be scheduled for VA examinations to confirm current disability (where needed) and to obtain medical nexus opinions.  It is especially important with regard to the Veteran's musculoskeletal disorders that examinations are rendered and opinions obtained because of the Veteran's report of being a javelin thrower on the U.S. National track team and essentially being at Olympic-level competition.  His contention of having multiple injuries, as well as repetitive stress injuries, from his days of being involved in training and competing in this sport during his period of active service are significant and, if supported by the record, should be taken seriously.  However, not all injuries are claimed as related to his sports activities, such as the left thumb and left eye, which he contends occurred while doing martial arts training at Camp Casey, Korea.  In addition, at the July 2017 Board hearing, the Veteran related other injuries to his bilateral shoulders (rappelling incident) and his lumbar spine (parachute accident, 80-foot fall during ranger school and rappelling incident).  

Also with regard to the left eye disorder, the Board notes that the Veteran has claimed the injury in service caused strabismus.  However, his service treatment records show that heterophobia (appears to be esotropia) to four degrees was noted on his October 1969 entrance examination.  In contrast, an eye examination conducted during active service in October 1977 noted that the Hirschberg (a test for strabismus) was normal and the Veteran denied on the questionnaire for the examination having a history of eye problems (except for his eyes getting tired) and he denied being wall-eyed, cross-eyed or lazy-eyed.  Notably, given the Veteran's timeframe of when the injury occurred, this examination would have been after the injury.  Furthermore, the Veteran's separation examination reports from April 1979 are silent for any complaints or findings of eye problems including heterophobia.  Consequently, the VA examiner needs to consider whether the Veteran had a preexisting strabismus of the left eye when he entered into active duty.  

Furthermore, with regard to a right elbow disorder, even though the current medical evidence does not show treatment for or a diagnosis of a current disorder, at the July 2017 hearing, the Veteran related that his physician has stated his right elbow problems are due to repetitive trauma due to continuation of the athletic movement in throwing the javelin.  Giving the Veteran the benefit of the doubt, the Board finds his testimony sufficient to trigger the duty to assist in giving him an examination to determine whether he has a current right elbow disorder that may be related to repetitive injury from throwing a javelin in service.  

Finally, as for the Veteran's psychiatric disorder, the VA examiner will need to determine the Veteran's current Axis I diagnoses, as well as render an opinion for both direct and secondary service connection because the Veteran's testimony at the July 2017 Board hearing clearly raises the question of whether his current mental health problems are secondary to his pain producing disorders when he testified that he "hurts all the time" and is "aggressive with people when he hurts."  The examiner should be cautioned, however, that he can only consider those conditions that are service-connected, which at this time is only his right Achilles tendinitis.  

Accordingly, the case is REMANDED for the following action:

1. Contact the National Personnel Records Center (NPRC) and request it conduct a search for and provide the Veteran's service personnel records.

2. Contact the appropriate federal facilities to obtain any separately stored clinical or inpatient medical records at Army Hospitals for the claimed injuries (determined from a review of the Veteran's statements made in his April 2014 Correspondence and the July 2017 Board hearing), including:

i. Records of right knee medial meniscus tears from Fort MacArthur, California in 1972;
ii. Records from West Point Hospital in 1976;
iii. Records of psychiatric treatment at West Point Army Hospital in 1977;
iv. Records of treatment for bilateral quadriceps tears at the Presidio, San Francisco, around June 1970, including inpatient treatment at Kellerman Army Hospital in San Francisco in July 1970;
v. Records of treatment at the Second Infantry, 8th Army Hospital in Seoul, Korea in approximately 1973; 
vi. Records of treatment at the Second Army MASH unit near Dongducheon, Korea; and
vii. Records of treatment at the US military hospital in Tokyo in approximately 1973.

3. Contact the Archives of the U.S. Military Academy at West Point, New York, and request they provide all medical and personnel records related to the Veteran for both his period of training as a cadet prior to his entrance into active duty in June 1970 and during his last years in service (from 1976 to 1979 according to Veteran's statement in the April 2014 Correspondence).  A negative reply should be requested if records are not available.

4. Contact the Veteran and ask him to provide release forms for the following private medical records (or to provide the records himself in lieu of a release form):

i. Records from all eye physicians who have treated him for a left eye disorder resulting from the claimed in-service left eye injury.

ii. Records from his private mental health treating providers other than his primary care physician, especially Dr. Pelham who reportedly diagnosed him to have ADD in 1995 and who has continued to treat him as late as 2014.

iii. Records from his private physician who has treated him for his right elbow disorder.

5. After all additional documentary evidence has been obtained and associated with the claims file, schedule the Veteran for the following VA examinations.  The claims file must be provided to each examiner for review in conjunction with the examination, and such review should be noted in the examination report.

a. Orthopedic Examination(s) for complaints related to:
* left thumb
* right elbow
* bilateral shoulders
* bilateral quadriceps tendons
* right knee meniscus
* lumbar spine

After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis as to whether the Veteran has any current disorder related to his left thumb, right elbow, bilateral shoulders, right knee or lumbar spine.  For each disorder found, the examiner should render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current disorder found on examination is related to any disease or injury incurred during service, specifically the alleged in-service injury as related by the Veteran.  The Veteran alleged injuries to the right elbow, bilateral shoulders, bilateral quadriceps tendons, right knee meniscus and lumbar spine resulting from his time as a javelin thrower in service.  He reports specific sports-related injury to his bilateral quadriceps tendons (injured during competition) and right knee (jumping hurdles during training).  Otherwise he reports his right elbow, bilateral shoulders, and lumbar spine disorder are due to repetitive stress of training and competition.  See April 2014 Correspondence and July 2017 Board hearing testimony.  He also has reported that he had specific nonsports-related injuries to his bilateral shoulders (rappelling incident during ranger school), his left thumb (injured during martial arts training in Korea), and his lumbar spine (parachuting accident, 80-foot fall in ranger's school, and rappelling incident).  See July 2017 Board hearing testimony.  The examiner should consider and discuss the Veteran's lay testimony as to in-service injuries in determining whether the Veteran's current disorders found may be related to service. 

b. Eye Examination - After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis of all eye disorders present now and during the appeal period (considering that the Veteran may have underwent corrective procedures for the claimed condition of strabismus).  

If heterophobia is found, the examiner should opine whether this represents a continuation of the heterophobia noted on the Veteran's October 1969 entrance examination.  
i. In other words, did the Veteran's present heterophobia exist prior to his entry into active duty in June 1970 as evidenced by the notation of heterophobia on the October 1969 entrance examination?  
ii. If the answer to "a" is in the affirmative, then the examiner should provide an opinion as to whether it is at least as like as not (at least a 50 percent probability) that the Veteran's preexisting heterophobia increased in severity during service?
iii. If the answer to "b" is in the affirmative, then the examiner should provide an opinion as to whether heterophobia was aggravated during his active military service.  (In this situation, aggravation means a permanent worsening in the underlying condition rather than mere temporary flare-ups of symptoms).
iv. If the answer to question "a" is in the negative (i.e., that the Veteran's current heterophobia did not preexist his entry into active duty in June 1970) or his currently diagnosed eye disorder is not heterophobia, then the VA examiner should render an opinion as to whether each eye disorder found on examination is at least as likely as not (i.e., at least a 50 percent probability) related to any disease or injury incurred during service, specifically the alleged in-service injury as related by the Veteran, to wit, an injury to the left eye incurred from being kicked in the eye during military arts training while at Camp Casey in Korea in 1973.

c. Mental Disorder Examination - After reviewing the file and conducting any necessary testing, the examiner should render a diagnosis as to whether the Veteran has any current mental disorder, to include, but not limited to, depression, anxiety, ADD, and/or chronic insomnia (as seen in his medical records).  If any mental disorder is found, the examiner should than render an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that each current mental disorder found on examination is related to any disease or injury incurred during service.  See April 2014 Correspondence in which the Veteran reports he was diagnosed in 1977 at West Point Army Hospital (although at his July 2017 Board hearing, he denied treatment in service for a mental health disorder).  

Furthermore, the VA examiner should provide an opinion as to whether any current mental health disorder diagnosed is at least as likely as not (i.e., at least a 50 percent probability) proximately due to, the result of or aggravated by a service-connected disability, more precisely any that are pain producing as, at the July 2017 Board hearing, the Veteran related that he "hurts all the time" and is "aggressive with people when he hurts" and this is part of the problems related to his mental health disorder.  However, the examiner is cautioned to only consider and discuss those pain-producing disorders that are service-connected in rendering his opinion (at the time of this remand, the Veteran has many pain-producing disorders, but only his right Achilles tendinitis is service-connected via this Board decision although more may be granted by the time of the examination).

The examiners should provide a complete explanation for all opinions.  If the examiners cannot provide an opinion without resorting to speculation, the examiners should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

6. Thereafter, readjudicate the Veteran's claims.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all 

claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


